Citation Nr: 0205079	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Propriety of the reduction in the rating for degenerative 
disc disease and degenerative joint disease of the cervical 
spine from 40 percent to 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Roanoke, Virginia RO that reduced the evaluation assigned 
the veteran's service-connected cervical spine disability 
from 40 percent to 20 percent disabling.  At times this 
appeal has been described as a claim for increase, however, 
the appeal arises from a rating reduction, and the veteran's 
contentions have centered around the impropriety of the 
rating reduction.

In April 2002, a hearing before the undersigned Board Member 
was held in Washington, D.C.  A transcript of this hearing is 
of record.  The Board notes that, at the hearing, the veteran 
submitted additional evidence (VA treatment records dated 
from 2001 to 2002) that has not been reviewed by the RO.  The 
Board notes, however, that the veteran waived initial RO 
consideration of the additional evidence.  See 38 C.F.R. § 
20.1304(c).

During the April 2002 hearing, the veteran raised the issues 
of: entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the cervical spine; 
entitlement to service connection for a sleep disorder and 
depression, each as secondary to the veteran's service-
connected cervical spine disability; and whether new and 
material evidence has been submitted to reopen claims for 
service connection for a low back disability and 
fibromyalgia.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  By rating decision dated in February 2000, the RO 
proposed reduction of the veteran's 40 percent evaluation for 
his service-connected cervical spine disability.

3.  By rating decision dated in May 2000, the RO reduced the 
veteran's 40 percent evaluation for his cervical spine 
disability to 20 percent disabling, effective September 1, 
2000.

4.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
40 percent disability rating.


CONCLUSION OF LAW

The May 2000 rating reduction from 40 percent to 20 percent 
was not in accordance with the law, and the veteran is 
entitled to restoration of a 40 percent disability rating for 
cervical spine disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.344; 4.71a Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  

Although the RO has not yet had an opportunity to consider 
the claim on appeal in light of the VCAA, the Board finds 
that the requirements of the new law have essentially been 
satisfied.  In this regard, the Board notes that, as 
evidenced by the June 2000 statement of the case, the veteran 
and his representative have been given notice of the 
pertinent laws and regulations governing his claim and the 
reasons for the denial of his claim.  Hence, he has been 
provided notice of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  The RO 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim; in fact, it appears that all existing, pertinent 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims files.  
Moreover, the veteran has undergone VA examinations in 
connection with the claim, has testified at hearings as to 
his claim, and there is no indication that there is 
additional, pertinent evidence outstanding that is necessary 
for a fair adjudication of the issue.  

Inasmuch as the Board is granting the benefit sought on 
appeal, further assistance in substantiating the claim is 
unnecessary.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Factual Background

By rating action dated in June 1998, the RO granted the 
veteran's claim of entitlement to service connection for 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  A 40 percent evaluation was assigned 
under Diagnostic Code 5293, effective May 8, 1997.  

The grant of a 40 percent evaluation was based, in part, on a 
September 1997 VA examination report, which notes the 
veteran's complaints of constant neck pain with radiation 
into the shoulders, arms, left buttock and left leg.  The 
veteran indicated that he had not been hospitalized or sought 
emergency room treatment for his cervical spine disability in 
the past year.  Upon examination, range of motion of the 
cervical spine was from 10 degrees of flexion to 85 degrees 
of extension; axial rotation was to 75 degrees bilaterally 
and lateral flexion was to 20 degrees on the right and 30 
degrees on the left, with no pain on the left.  Ankle jerks 
were 4/4.  The examiner noted that there was no clear-cut 
evidence of motor weakness or reflex change to objectively 
support a neuroradiculopathy.  X-rays of the cervical spine 
revealed degenerative changes with narrowing from C3 through 
C7.  The examiner also noted that a 1994 magnetic resonance 
imaging study (MRI) revealed evidence of mild herniated 
nucleus pulposus at C3-4 and C4-5.

In November 1999, VA contracted QTC Medical Services to 
provide a routine assessment of the current severity of the 
veteran's cervical spine disability.  The examiner noted that 
the veteran's previous MRI's and electromyographic studies 
(EMG's) were not available for review.  The examination 
report notes the veteran's complaints of neck pain with 
radiation to the back of the head, shoulders and arms, with 
associated numbness in the arms and hands.  He described 
radiation of pain to the left lower extremity, but stated 
that this was related to a lumbar spine disability.  The 
veteran also indicated that his persistence of activity of 
any kind for any length of time caused his neck pain to 
increase.  He reported that he was employed on a part-time 
basis doing telemarketing two days a week.  

Examination of the neck revealed painful motion in all 
directions, with some restrictions of movement due to pain.  
Specifically, range of motion was restricted by pain to 40 
degrees of flexion, 35 degrees of extension, 40 degrees of 
lateral flexion bilaterally and full rotation bilaterally.  
Neurological examination was within normal limits.  X-rays of 
the cervical spine revealed mild loss of height in multiple 
vertebral bodies and mild spondylosis.  Diagnosis was 
degenerative disc disease of the cervical spine.  The 
examiner stated that the veteran was:

disabled in terms of his daily activity 
because of disturbed sleep secondary to 
numbness and tingling, especially in his 
right hand.  He has chronic neck pain 
with radiation to both shoulders and is 
unable to sit, stand, or lie down for 
lengthy periods of time.  As far as his 
usual occupation, he is restricted 
because of his inability to stay at one 
particular task for long periods of time.

Based on the above examination report, the RO, in February 
2000, proposed to reduce the evaluation assigned the 
veteran's cervical spine disability from 40 percent to 20 
percent disabling.  The veteran was advised in a letter dated 
in March 2000 of the proposed rating reduction, and informed 
that he could submit evidence showing that his cervical spine 
disability had not improved and/or request a hearing within 
60 days of the proposed rating reduction.  

By letter dated in March 2000, the veteran stated that the 
herniated disc in his cervical spine caused daily numbness in 
his left hand, fingers, foot and toes, as well as 
excruciating pain in his neck, shoulders, arms, hand, 
fingers, upper and lower back, hip, waist and left buttock.  
The veteran also requested a hearing.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2000, at which time he reported that he 
sought VA treatment for his cervical spine disability about 
three or four times a month.  He testified that he took 
medication several times a day for pain, swelling and muscle 
spasms.  He further testified that his service-connected neck 
disability was getting "worse and worse."

VA outpatient treatment records dated from 1997 to 2000 note 
that the veteran was seen for various complaints, including 
neck pain and stiffness with radiation, left greater than 
right.  The veteran complained that his neck pain was 
interfering with his sleep.  Diagnoses included degenerative 
joint disease of the cervical spine. 

By rating decision dated in May 2000, based on the above 
evidence, the RO reduced the evaluation for the veteran's 
service-connected cervical spine disability from 40 percent 
to 20 percent disabling, effective September 1, 2000.

Analysis

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examination and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations which are less 
thorough than those on which payments were originally based 
will not be used as a basis for reduction.  Ratings for 
diseases subject to temporary or episodic improvement, will 
not be reduced on the basis of any one examination, except in 
those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

In the case at hand, the veteran's rating of 40 percent for 
his cervical spine disability was in effect from May 8, 1997, 
until September 1, 2000.  That period is less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) regarding stabilization of disability ratings do not 
apply.  38 C.F.R. § 3.344(c).  

The Board further notes, and the veteran has not contended 
otherwise, that due process considerations appear to have 
been complied with respect to the reduction.  See 38 C.F.R. § 
3.105(e).  The RO proposed to reduce the veteran's rating in 
a February 2000 rating decision, mailed to the veteran on 
March 6, 2000.  A May 2000 rating decision effectuated that 
rating reduction, effective September 1, 2000.  Therefore, 
the Board finds that the veteran was provided adequate notice 
of the proposed reduction.  Thus, the Board must evaluate 
whether a reduction was warranted.

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155; 38 C.F.R. § 3.344.  After reviewing the record, the 
Board finds that there is insufficient medical evidence of 
record that establishes that the veteran's service-connected 
cervical spine disability improved.

When the RO originally granted the 40 percent rating for the 
veteran's cervical spine disability, the rating decision was 
based on a VA examination report showing painful and limited 
range of cervical motion, as well as x-ray reports and MRI 
studies documenting the presence of central disc herniations 
and degenerative changes.

The May 2000 rating decision reducing the rating assigned for 
the veteran's cervical spine disability to 20 percent relied 
on the report of a November 1999 VA examination, as well as 
VA treatment reports dated from 1997 to 2000 and the 
transcript from a May 2000 hearing.  The Board notes, 
however, that the complaints recorded at the veteran's 
November 1999 examination, namely of radiating neck pain, 
were essentially the same as those recorded at the veteran's 
earlier examination in September 1997.  Indeed, the Board 
notes that the veteran reported increased symptomatology at 
his November 1999 examination, to include numbness in the 
upper extremities, fatigability and disturbed sleep secondary 
to neck pain.  

More importantly, the report of the veteran's November 1999 
reexamination contains substantially the same evidence as 
that provided by the veteran's September 1997 VA examination.  
The report of the September 1997 examination documents 
limited range of motion with pain in all directions except to 
the left, x-ray evidence of degenerative changes, no reflex 
changes and no motor weakness.

The November 1999 examination report, in comparison, notes 
limited range of motion due to pain in all directions; 
therefore, it would appear that the veteran's functional loss 
due to pain had increased from 1997 to 1999.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In addition, the November 1999 examination report 
notes x-ray evidence of degenerative changes and spondylosis, 
and no neurological deficits.  These findings are essentially 
the same as those noted in September 1997.  Moreover, the 
record reflects that the examiner opined that the veteran was 
occupationally restricted because of his inability to stay at 
one particular task (sit, stand, etc.) for long periods of 
time.

The Board points out, moreover, that the November 1999 
examination did not included a review of the veteran's claims 
files, including MRI studies and the 1997 VA examination 
report.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) 
(reversing VA's reduction of an appellant's schedular rating 
based on examination report which did not include a review of 
the claims file by the examiner).

The 40 percent evaluation was provided under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  That code 
provides for a 40 percent evaluation in the case of severe 
intervertebral disc disease.  The 20 percent evaluation is 
provided where the disc disease is moderate.  The evidence 
shows that the disability is manifested by radiating pain, 
and an inability to sit, stand, or lie down for any length of 
time.  This level of disability can appropriately be 
described as severe.

In sum,  the Board finds that the reexamination of the 
veteran's service-connected cervical spine disability in 
November 1999 does not demonstrate improvement in the 
disability so as to warrant reduction in the assigned 
disability rating.  Thus, for the reasons and bases expressed 
above, the Board finds that the veteran is entitled to 
restoration of the 40 percent disability rating for his 
service-connected cervical spine disability.


ORDER

The reduction in the rating for degenerative disc disease and 
degenerative joint disease of the cervical spine from 40 
percent to 20 percent was not proper, and the 40 percent 
rating is restored, effective the date of the reduction.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

